DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The present office action is made in response to the amendments filed by applicant on 07/14/2022 and 08/23/2022.
In the amendment of 07/14/2022, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained figure 1;
B) Regarding to the specification, applicant has made changes to pages 1-2 and 4; and
C) Regarding to the claims, applicant has canceled claims 1-12 and added a new set of claims, i.e., claims 13-21. There is not any claim being amended. As amended and newly-added, the pending claims are claims 13-21.
In response to the Notice of Non-Compliant amendment mailed to applicant on 07/22/2022, applicant has submitted a supplemental amendment on 08/23/2022. In the supplemental amendment, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter.
After review the amendments of 07/14/2022 and 08/23/2022, the following conclusions have been made by the examiner.
First, the amendments to the drawings, the claims as provided in the amendment of 07/14/2022 and applicant’s arguments provided in the amendment of 07/14/2022, pages 10-12, have been entered. The requested changes to the specification as provided in the amendment of 07/14/2022 has NOT been entered.
Second, the substitute specification as provided in the supplemental amendment of 08/23/2022 and applicant’s arguments provided in the supplemental amendment of 08/23/2022, page 1, have been entered.
Third, a review of the new claims 13-21 has resulted that the scope of new claims is similar to that recited in the original claims 1-12 which are now canceled, thus all pending claims 13-21 are examined in the present office action.
Response to Arguments
6.	The amendments to the drawings and the claims as provided in the amendment of 07/14/2022, the amendments to the specification as provided int the Supplemental amendment of 08/23/2022, and applicant’s arguments provided in both the amendment and supplemental amendment of 08/23/2022 have been fully considered and are sufficient to overcome all objections and rejections set forth in the office action of 06/03/2022.
However, the amendments to the claims raise new problems of 35 USC 112 as provided in the present office action.
Drawings
7.         The replacement sheet contained figure 1 was received on 07/14/2022. 
8.	As a result of the changes to the drawings, the application now contains a total four sheets of figures 1-7 which includes three sheets of figures 2-7 as filed on 02/24/2020 and one replacement sheet contained figure 1 as filed on 07/14/2022. The mentioned four sheets of figures 1-7 are objected by the examiner for the following reasons;
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
First, the feature regarding to “an aperture of the optical system” as recited in claim 13, lines 8-9; and
Second, the feature regarding to “an external laser” wherein a fiberoptic collimator is connected as recited in claim 18, line 10 and in claim 19, line 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
10.	The substitute specification filed on 08/23/2022 has been entered.
11.         The lengthy specification which was amended by the supplemental amendment of 08/23/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
12.       Claims 13-21 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 13: the following corrections are suggested to applicant:
a1) on line 2, “plate  ,” should be changed to --plate,--; and
a2) on line 5, “conveying” should be changed to --converging--.
	b) In claim 18: the use of terms “the” and “said” to refer to a previously recited element is not consistent. In particular, while applicant has used the term of “said” to refer to a varifocal lens, a holder, a first optical element, an active gradient refractive index plate and a filter, see claim 18 on lines 8-9, 11, …; however, applicant has used the term of “the” for the holder, the laser light, the active gradient refractive index plate, .., see claim 18 on lines 11, 12, 15-16, … It is suggested that applicant should be consistent in use of the claimed language throughout all pending claims. 
Further, it is noted that applicant has used the term “and” so repeatedly in the feature thereof “a housing … at fixed distances” (lines 8-9). Should the mentioned feature be changed to –a housing holding said varifocal lens, said holder, said first optical element, said active gradient refractive index, and said laser-impermeable filter at fixed distances--
c) In claim 20: on line 2, “e3lemet” should be changed to --element--.
d) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
13.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a) Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In particular, the disclosure, as originally filed, does not provide support for a creation device having a varifocal lens having a first laser light source as recited in the claim on line 2.
Applicant is respectfully invited to review the substitute specification as filed on 08/23/2022, pages 11-12, and figs. 5-6 which discloses a device having the following features:
a) a collimator light source (17, 20);
b) a sliding handle (18), 
c) a clamp (19) for securing the collimator light source (17,20) to the sliding handle (18);
d) a (first) optical element (9) for reflecting light emitted from the collimator light source (17, 20);
e) an active gradient refractive index plate (AGRIN) (5) disposed downstream of the (first) optical element (9); 
f) a filter (12); and
g) a housing (22) for holding the collimator light source (17, 20), the (first) optical element (9), the AGRIN (5) and the filter (12).
With that structure as described in the disclosure, as originally filed, then the device does not support for the feature of “a varifocal lens having a first laser light source” as claimed in the claim on line 2.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
15.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.       Claims  13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) The feature thereof An imaging forming method … an active gradient refractive index” (lines 1-2) is unclear. What element(s) i.e., a varifocal lens or a combination of an optical system and an active gradient refractive index plate is/are used in the image forming method? Applicant should note that a varifocal lens is formed by directing a heating laser beam onto an active gradient refractive index plate in a direction parallel to an optical axis of an optical system, see the claim on lines 5-8. Thus, should “using a multi-plane varifocal lens, the image forming method using an optical system and an active gradient refractive index ,” be changed to --using an optical system and an active gradient refractive index to form a varifocal lens,--?
a2) the feature thereof “forming  a diverging or conveying (converging) varifocal thermal … a multi-planar image” (lines 5-10) is indefinite. It is completely unclear from the claimed language how a “heating laser beam” incident on an active gradient refractive index plate having a diameter less than a diameter of an aperture of an optical system can create a multi-plane varifocal lens.
a2) The feature thereof “placing at least one converging lens …refractive index distribution” (lines 10-19) is unclear. Applicant should note that light rays passed through the AGRIN (5) is guided to a converging lens (3) which focuses/converses light rays into two different imaging planes, see substitute specification filed on 08/23/2022 and figs. 2-3. Thus, does applicant intend to mean a lens instead of a plate in the mentioned feature? In other words, should the term “plate” appeared in the claim on line 13 (twice occurrences) be changed to --lens--?
a3) the feature thereof “the second observed object” (line 22) lacks a proper antecedent basis;
b) Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
b1) the feature thereof “the first plane” (line 3) lacks a proper antecedent basis; and
b2) the feature thereof “diverging the active gradient refractive index lens when the second observed object … observed object” (lines 2-4) is indefinite due the use of term “when” in the mentioned feature. Applicant should note that the term “when” renders the claim indefinite because it is unclear whether the limitation(s) following such term are part of the claimed invention.  See MPEP § 2173.05(d).
c) Each of claims 15-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element b2) above.
d) Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
d1) the feature thereof “a first optical element … laser light” (lines 4-5) makes the claim indefinite because it is unclear what provided the so-called “imaged light” and “laser light”. Applicant should note that the claim does not recite any component for the purpose of providing an “imaged light” or how that “imaged light” is provided. Regarding to the so-called “laser light”, it is noted that while the claim recites a first laser light source on line 2; however, the claim does not positively recite that the laser light source provides/emits a laser light;
d2) the feature thereof “the laser beam” (line 15) lacks a proper antecedent basis. Applicant should note that the claim recites “a laser light”, not a laser beam, see the claim on lines 5, 12, and 14.
d3) the feature thereof “said first optical element … said first optical element” (lines 12-17) makes the claim indefinite because of the following reasons:
d31) it is unclear about the structural arrangement of the first optical element and the filter and their operation. Applicant should note that the claim recites that the first optical element reflects laser light emitted from the collimator (17, 20), see the claim on lines 13-14, thus it is unclear why the laser beam “through” the first optical element. Should the term “through” (line 17) be changed to --reflected by--? And
d32) it is unclear about the arrangement of the first optical element, the active gradient refractive index plate and the laser-impermeable and their operations as recited in the mentioned feature. Applicant should note that since the claim recites that the active gradient refractive index plate is located behind the laser beam (light?) which light is reflected from the first optical element, see the claim on lines 12-16 then how can the laser-impermeable film is positioned to absorb light from the laser beam through the first optical element as recited in the claim on lines 16-17?
e) Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons;
e1) the feature thereof “the laser light source” (line 6) is unclear. Applicant should note that there are two laser light sources, i.e., a first laser light source, see claim 18 on line 2 and a second laser light source, see claim 19 on line 2, thus which one does applicant imply by “the laser light source” in claim 19 on line 6; and
e2) the feature thereof “an element of said housing” (line 9) makes the claim indefinite because it is unclear what “an element” of the housing applicant implies here?
f) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Conclusion
24.       The article titled “Thermal lens …bulk temperature” listed in the Information Disclosure Statement, hereafter, IDS, filed by applicant on 05/28/2020 has been considered. The other references listed in the mentioned IDS have been considered as indicated in the copy of the mentioned IDS mailed to applicant on 06/03/2022.
25.	Each of the US Patent Nos. 2,117,135 and 7,436,524 is cited as of interest in that each discloses an optical device having an illumination system and a mechanism for connecting the illumination system to a main body of the optical device.
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872